DETAILED ACTION
This Office Action is in response to RCE filed June 3, 2021.

Claim Objections
Claims 1 and 21 are objected to because of the following informalities:
On line 11 of claim 1, “the ability” should be replaced with “the front gate method”.
On line 12 of claim 21, “and” should be deleted after “thereby;”.
On line 15 of claim 21, “the ability” should be replaced with “the front gate method”.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alboszta et al. (US 2016/0210560)
Alboszta et al. (US 2016/0189053)
Alboszta et al. (US 9,741,081)
Svore et al. (US 9,269,052)
Bocharov et al. (US 2014/0026107)
Svore et al. (US 9,633,313)

Irwin (US 2019/0080256)
Azuma et al. (US 6,301,029)
Kane (US 6,472,681)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

August 27, 2021